WiNsnow, O. J.
Tbe crucial question in this case is whether the word “assess” in tbe Income Tax Act means *371simply to list the income and decide whether it is subject to taxation or not, or whether it means to impose the charge or burden of income taxation thereon.
The Tax Commission held the latter view, and this court adopted that view in the recent case of Slate ex rel. Sallie F. Moon Co. v. Wis. Tax Comm., ante, p. 287, 163 N. W. 639, in which a motion for rehearing is overruled at the same time this decision is made. It does not seem that any good purpose would be subserved by further discussion of the question. The statute exempts dividends received from stocks in any corporation the income of which has already been assessed (sub. (e), sec. 1087m — 3, Stats.). Under our construction of the word “assessed,” the income of the EE delity Gas Company for 1916 manifestly was not assessed but exempted from assessment.
The claim is also made that the income in question should have been exempted because the AVisconsin Securities Company had paid the tax on its income and because the income of the relator in question was remotely derived therefrom. This claim is not tenable. The statute provides for no such exemption. The relator had no stock in the Securities Company and hence received no dividends from stock in a corporation whose income had already been assessed for income taxation.
By the Court. — Judgment reversed, with costs, and action remanded with directions to affirm the determination of the Tax Commission.
Escttweiler, J., dissents.